Citation Nr: 1818384	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-39 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1980 to May 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013 and March 2016, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned).  It was assigned to the undersigned and, in August 2017, the Board sought a Veterans Health Advisory (VHA) medical expert opinion in this matter; the Veteran and his representative were provided a copy and afforded opportunity to respond.

FINDINGS OF FACT

1.  The Veteran's low back disability clearly and unmistakably preexisted his active duty service.  See October 1981 service treatment record (STR) noting the Veteran's complaint of recurrent back pain for five years.

2.  The Veteran injured his back during service.  See April 1983 STR noting back injury after lifting a drum full of antifreeze and continuing complaints of back pain throughout service. 

3.  The June 2008 VA examiner stated that "one could have an injury to his... lumbar spine [in service] which would cause future problems" but that it would be speculation to provide such an opinion without x-ray confirmation of lumbar disease. 

4.  The May 2013 VA examiner concluded that the Veteran's back disability was not aggravated during service since he was able to perform construction work for about 14 years postservice and there were no symptoms of radiculopathy in service; in an April 2016 addendum, the examiner opined that the ability to do construction work for such a prolonged period of time indicates there was no demonstrable aggravation of the back by service.

5.  The September 2017 VHA opinion provider opined that the Veteran's pre-existing back disability increased in severity and underwent a permanent worsening during service, as evidenced by multiple episodes of sprains and strains and multiple diagnosis of myositis.  He further stated that it is "more likely than not that his continued physical labor during service exacerbated his underlying condition, causing it to progress more quickly than normal."

6.  The Veteran's STRs show that he complained of neck pain during service on multiple occasions.  See October 1981 STR (noting complaints of back pain from "neck to tailbone"); September 1986 (spasms from mid-scapula to the skull); and October 1986 (muscle spasms in the L shoulder and neck after doing some heavy lifting).  The Veteran's STRs also show corresponding complaints of shoulder pain, including in his April 1988 separation report of medical examination.

7.  The Veteran has competently and credibly reported complaints of neck pain in and since service.  See March 2007 VA treatment record (reported neck pain beginning in 1985-86 that was treated intermittently until a cervical fusion in 1998); June 2008 VA examination (seen in 1986 for neck pain radiating to his left shoulder; he continued with intermittent pain until it became much worse in 1998).

8.  There is negative evidence in the record: the June 2008 VA examiner opined that "one could have an injury to his cervical [spine]... [in service] which would cause future problems" but it would be speculation to provide such an opinion without x-ray confirmation of lumbar disease; the May 2013 VA examiner opined that the Veteran's neck disability was not related to service since there were no radicular symptoms and no evidence of a direct neck injury in service; in an April 2016 VA addendum opinion, that examiner also noted the Veteran was able to perform construction work for 12 years postservice and that his later diagnosis of cervical stenosis is not related to his cervical strain in service.  In its May 2013 and March 2016 remands, the Board found these opinions inadequate for a variety of reasons.

9.  The September 2017 VHA opinion provider noted that the Veteran first sought treatment postservice for his cervical disorder in 1999 for a cervical disc herniation, which caused neck and shoulder pain; although neck stiffness and shoulder pain were reported in 1986, the opinion provider determined it is "highly unlikely that these symptoms represented a disc herniation that would then be tolerated for 13 years.  More likely, the complaint in 1986 was an isolated incident that resolved, and the herniated disc in 1999 was a separate issue."  The Board finds this part of the opinion inadequate as the opinion provider did not account for the multiple complaints of neck/shoulder pain in service or his complaint of a painful or "trick" shoulder at separation.

10. Resolving reasonable doubt in the Veteran's favor, and considering his competent and credible reports of neck pain since service, the Board finds that his neck disability is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a preexisting low back disability that was aggravated by active service is warranted.  38 U.S.C. §§ 1131, 1153 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017). 

2.  Service connection for a neck disability is warranted.  38 U.S.C. §§ 1131, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). 


ORDER

Service connection for a back disability is granted.

Service connection for a neck disability is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


